ORDER
The Office of Disciplinary Counsel has filed a petition asking the Court to place respondent on interim suspension pursuant to Rules 16 and 17 of the Rules for Judicial Disciplinary Enforcement, Rule 502, SCACR, because she has been indicted on numerous federal offenses and because she poses a threat of serious harm to the public or the administration of justice.
IT IS ORDERED that the petition is granted and respondent is placed on interim suspension until further order of this Court.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT